—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Katz, J.), rendered January 13, 1999, convicting him of attempted burglary in the second degree, criminal possession of stolen property in the fourth degree, criminal mischief in the fourth degree, possession of burglar’s tools, and resisting arrest, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606). Mangano, P. J., Santucci, Rrausman, Florio and Schmidt, JJ., concur.